Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 10




                              1:20-mj-03573 Becerra
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 10




                                                     1:20-mj-03573 Becerra




                                                                Telephone.

   Sept. 11, 2020


                                           Hon. Jacqueline Becerra, United States Magistrate Judge
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 10
Case 1:20-mj-03573-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 10




                   Telephone      11



  __________________________________
  HONORABLE JACQUELINE BECERRA
  UNITED STATES MAGISTRATE JUDGE
  SOUTHERN DISTRICT OF FLORIDA
